In this cause, I concur in the result arrived at in the opinion of the Court delivered by Judge Hawkins. But I do not concur in the reasoning of that opinion in regard to the necessity of making infants parties defendant, nor in the exposition there given of the meaning of our statutes. In my opinion, suits like the present, are to be conducted like "other suits in equity;" and in all suits in equity; in which it is sought to make sale or partition of the land of an infant, or to fix any charge upon his land, the infant ought to be made a party defendant, unless some imperative necessity or exceptional reason, arising in the particular case, requires him to be a complainant. It is a rule founded on the fact that the Court can, usually, much more certainly and effectually protect the interest of the infant, as a defendant, than as a complainant. But I am not prepared to say, that a case might not arise, in which the infants, or a portion of them, might not properly be made defendants.
 *Page 418